Citation Nr: 9911005	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-08 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, United States Code.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In the appellant' VA Form-9 received in May 1998, she claimed 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for the cause of the veteran's 
death.  Based on the evidence in the record, it seems that 
the RO has not had an opportunity to act upon the claim under 
this theory of entitlement.  The Board refers the issue to 
the RO to take appropriate action with respect to this claim, 
as the Board does not have jurisdiction over this claim.  
Jurisdiction does indeed matter and it is not "harmless" 
when the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. 
App. 279 (1997), Shockley v. West, 11 Vet. App. 208 (1998).  
An application that is not in accord with the statute shall 
not be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).  The Board also notes 
that the veteran had filed a claim for benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) in November 1993 that was 
never adjudicated by the RO.  He also appears to have had a 
claim for increase pending when he died.  The RO should take 
appropriate action on these claims. 



REMAND

At the time of his death, the veteran was service connected 
for residuals of a pleural cavity injury with scar over the 
posterior chest, tenth interspace, with rib deformity on the 
right side.  He was assigned a 20 percent evaluation.

The veteran died on August [redacted], 1997.  The death 
certificate lists the cause of death as cardiorespiratory 
arrest due to or as a consequence of renal failure.  Other 
significant conditions contributing to the death but not 
related to the cause given were sepsis and left foot gangrene.  
The death certificate indicated that the veteran died in a nursing 
home.  No autopsy was performed.

The appellant has contended in her VA Form-9 that his 
service-connected injury had affected every vital organ 
including his heart, lungs, liver, etc.  She has further 
contended that records from the VA Medical Center in 
Gainesville between June and August 1997 would support her 
claim.

After review of the four claims folders, it does not appear 
that any medical records after 1996 have been obtained by the 
RO, including records associated with the events leading 
immediately up to the veteran's demise.

Accordingly, this case is REMANDED for the following 
development:

The RO should obtain medical records from 
any identified source, including the VA 
Medical Centers in Syracuse, New York or 
Gainesville, Florida and any nursing home 
records, to include those from Genesis 
Health Care, not previously of record and 
dated through the veteran's death in 
August 1997.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



